Citation Nr: 1401032	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, adjustment disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancee


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 through May 1989, November 1990 through August 1991, and January 2003 through August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  After the rating decision was issued, original jurisdiction over this matter was transferred to the RO in Montgomery, Alabama.

This matter was previously remanded by the Board in August 2010 to afford the Veteran a Travel Board hearing.  In accordance with the remand, the Veteran and his fiancee testified during a January 2011 Travel Board hearing held at the RO in Montgomery, Alabama.  A transcript of this testimony is associated with the claims file.

In August 2011, the Board remanded the matter again for further claims development, to include:  providing the Veteran with notice regarding recent revisions to 38 CFR 3.304(f); obtaining the Veteran's service personnel records and social security records; obtaining additional VA treatment records pertinent to treatment received by the Veteran from June 2005 through March 2006, July 2006 through January 2009, from April 2009 through the present, and mental health records dated January 28, 2008; arranging the Veteran to undergo a new VA examination of his claimed acquired psychiatric disorder; readjudicating the issue on appeal.  For the reasons discussed below, the Board finds that further development is necessary for the issue on appeal.

Issues of entitlement to higher initial disability ratings for service-connected lumbar spine degenerative disc disease, right wrist strain, and chronic left thigh and leg strain, and entitlement to service connection for right elbow arthritis, left hand arthritis, an upper back disability, and glaucoma were initially preserved for appeal in the Veteran's January 2006 Notice of Disagreement.  However, the Veteran subsequently perfected his appeal only as to the issues of entitlement to service connection for left hand arthritis and glaucoma.  In a January 2011 statement, the Veteran withdrew his claims of entitlement to service connection for left hand arthritis and glaucoma, and those issues were deemed by the Board as having been withdrawn in the August 2011 decision and remand.  Accordingly, these issues do not remain on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay in the adjudication of the Veteran's appeal, the Board finds that further remand is necessary in this case.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), where a veteran specifically requests service connection for PTSD but the medical record includes other psychiatric diagnoses, the veteran's claim may not be construed narrowly as a claim for service connection for PTSD only, but rather, should be considered more broadly as a claim for a psychiatric disorder.  In this case, the post-service treatment records show alternating and conflicting psychiatric diagnoses of PTSD, major depressive disorder, adjustment disorder, and anxiety disorder.  Accordingly, the Board has expanded the issue on appeal to encompass a claim for service connection for the other acquired psychiatric disabilities shown in the record, in addition to PTSD.

Pursuant to the Board's more recent August 2011 remand, the Veteran was afforded a new VA psychiatric examination in August 2012 to determine the nature and etiology of his claimed psychiatric disorder.  In the corresponding report, the examiner, who also performed a prior August 2011 VA examination, appears to provide an Axis I diagnosis of alcohol dependence in remission and an underlying Axis II diagnosis of personality disorder.  In rendering the diagnosis, the examiner noted that the Veteran did not meet the diagnostic criteria under DSM-IV for PTSD. 

In providing a rationale for this opinion, the examiner reviewed the Veteran's psychiatric history in detail and noted that previous psychiatric evaluations and mental status examinations performed from October through November of 2000, in December 2005, and in December 2008 did not reveal symptoms consistent with PTSD.  In particular, the examiner appears to place great weight upon the December 2005 determination that the Veteran was "malingering," stating that the psychiatrist who rendered that opinion was a clinician who did not appear to be using the diagnosis of malingering routinely.  With respect to the December 2008 diagnosis of major depression, the examiner noted that the psychiatrist who rendered that diagnosis is a "nationally recognized expert in the diagnosis and treatment of PTSD."  Hence, the examiner appears to place significant weight on the December 2008 opinion.  Despite the examiner's apparent reliance on the December 2005 and December 2008 opinions, the Board notes that the examiner did not incorporate the diagnoses provided in those opinions in his own multi-axis diagnosis.  To that extent, it is unclear as to whether the examiner concurs with those diagnoses.  In regard to the December 2005 malingering diagnosis, the examiner does not clarify whether the Veteran's malingering affects the December 2008 diagnosis of major depression.  In relation to the December 2008 diagnosis of major depression, the examiner also does not offer an opinion as to whether that disorder is related to the Veteran's active duty service.  In the absence of such opinions, and in view of the Court's holding in Clemons, the examiner's August 2012 opinion is insufficient.

In view of the foregoing, the Veteran should be afforded a new VA psychiatric examination, to be performed by a different VA examiner than the one who performed the August 2011 and August 2012 VA examinations, to clarify the Veteran's diagnosis and to determine whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed psychiatric disorder since August 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, adjustment disorder, and anxiety disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed psychiatric disorders since August 2012.

2.  Make efforts to obtain records for any psychiatric treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran must be afforded a full VA mental health examination (with a different examiner than with previous examinations) to explore the nature of his psychiatric disabilities, and, whether any diagnosed disorders are related to any injuries or illnesses sustained by the Veteran during his active duty service, to include the in-service diagnosis of adjustment disorder with anxiety noted in his service treatment records.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the lay statements provided by the Veteran and his relatives; service treatment records; post-service treatment records; prior July 2005, August 2011, and August 2012 VA examinations; Social Security Administration records, to include psychiatric examinations performed by Dr. J.R.G. in January 2002 and April 2002; and the Veteran's post-service VA treatment records.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the current and previous symptomatology do not meet the DSM-IV criteria for PTSD, major depression, adjustment disorder, or anxiety disorder.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressor.

If the Veteran is diagnosed with any psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Veteran during his active duty service, to include the alleged personal assault.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all supporting medical principles and relevant evidence in the claims file, to include the diagnoses rendered in the aforementioned records.  The examiner's opinions, conclusions, and rationale must be expressed in a typewritten report.  

6.  After completion of the above development, the claim for service connection for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, adjustment disorder, and anxiety disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


